DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 9/08/2021.
           Claims 1-19 are currently pending.
           Claims 1, 7, 13, and 19 have been amended.
           Claims 1, 7, 13 and 19 are independent claims.

Reasons for Allowance
2.        Claims 1-19 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 1-19 were allowed, the reasons for allowance were indicated in the previous office action submitted on 8/25/2021. 

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Ichino et al. (U.S Pub. 20040088626) discloses n optimum initial value to be input to a test pattern generator in order to achieve efficient testing of an integrated circuit. To achieve this purpose, a minimum test length is obtained by performing a fault simulation and a reverse-order fault simulation using an arbitrarily given initial value; the next initial value that is likely to yield a test length shorter than the minimum test length is computed and a fault simulation is performed using the thus computed initial value; and the next initial value that is likely to yield a test length shorter than that test length is computed and a fault simulation is performed using the thus computed initial value. By repeating this process, an initial value that yields the shortest test length is obtained (see specification for more details).              Song (U.S Pub. 20180106859) discloses an apparatus for performing a scan test of IC chip includes a shift-frequency searching unit that executes first scan test for first scan pattern whole or part of which constituting first scan section and second scan test for second scan pattern whole or part of which constituting second scan section, and searches usable shift frequency for the second scan section. The first scan pattern is scan pattern inputted to scan path right before the second scan pattern. The shift-frequency searching unit shifts the first scan section to the scan path with first shift frequency in the first scan test, shifts the second scan section to the scan path with second shift frequency in the second scan test, and determines, when both results of the first scan test and the second scan test indicate pass, the second shift frequency as the usable shift frequency for the second scan section (see specification for more details).
             Hemingway (U.S Pub. 20080164885) discloses a non-destructive test structure for printed circuit board characterization and method of testing the same are disclosed. In one form, a method for testing a printed circuit board can include applying a test signal to a first test location of a first test structure associated with a first inner bus layer of a printed circuit board. The method can also include measuring a crosstalk voltage at a second test location operably associated with the first test structure. The method can further include comparing the crosstalk voltage to a crosstalk specification of the printed circuit, board (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/11/2021